157 S.W.3d 367 (2005)
Howard DANZIG and Spectrum Risk Management Services, Inc., Appellants,
v.
GROUP BENEFIT SERVICES, INC., Respondent.
No. ED 84395.
Missouri Court of Appeals, Eastern District, Division Three.
March 1, 2005.
Paul D. Brown, Creve Coeur, MO, for appellants.
Thomas W. Millington, Springfield, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Plaintiffs Howard Danzig and Spectrum Risk Management Services, Inc. sought to recover for the loss of some of their group health insurance customers to Spectrum's competitor in the insurance industry, Group Benefit Services, Inc. ("GBSI"). *368 They alleged tortious interference with an economic expectancy, breach of contract, intentional misrepresentation and fraud. Three individuals associated with one or more of the parties had allegedly persuaded some of the plaintiffs' customers to switch to GBSI. After a bench trial, the trial court entered judgment in favor of GBSI with respect to each claim. The court found, among other things, that GBSI lacked knowledge about a number of the individuals' allegedly improper acts, that GBSI made no factual misrepresentations to the plaintiffs' former customers and that GBSI's conduct was consistent with legitimate business activity, honesty and good faith. On appeal, the plaintiffs argue that the trial court's findings with respect to GBSI's lack of knowledge misapply the law, are against the weight of the evidence and are not supported by substantial evidence.
We have reviewed the parties' briefs and the record on appeal and find no error of law. The judgment is supported by substantial evidence and is not against the weight of the evidence. An extended opinion would have no precedential value. The judgment is affirmed under Rule 84.16(b).